Citation Nr: 1626808	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a respiratory disorder, to include as due to environmental exposure.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from September 1981 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a respiratory disorder, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's low back disability began in service.

2.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's bilateral knee disability began in service.

3.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's bilateral ankle disability began in service.

4.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's headache disability began in service.

5.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea began in service.


CONCLUSION OF LAW

1.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A bilateral knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A bilateral ankle disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  A headache disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his low back disability, bilateral knee disability, bilateral ankle disability, headache disability, and sleep apnea are due to his active service.

The claims file does not contain legible service treatment records from the Veteran's active service, and the bulk of the service treatment records remain missing.

In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

Here, alternative evidence has been submitted, including statements from individuals who served with the Veteran, and testimony from the Veteran.  This evidence is found to be credible and helps to establish the onset of a number of problems while the Veteran was in service.

In multiple statements, the Veteran consistently reported that he was treated for all of these conditions during his approximately 20 years of active and honorable military service.  In addition, the Veteran submitted multiple statements from individuals that either knew him, or served with him, during his active service.  All of these statements further support the Veteran's assertions.  Finally, the Veteran credibly testified that these conditions began during his active service.

The reports of the Veteran and the multiple lay statements, which include a Licensed Practical Nurse, are given great probative weight.  The Veteran is competent to report symptoms of a low back disability, bilateral knee disability, bilateral ankle disability, and headache disability, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt his credibility.  Likewise, several of the witness statements described in-service symptoms that are consistent with sleep apnea, such as stopping breathing during sleep.  This is also a symptom which is capable of lay observation.

As described, the criteria for service connection have been met and the Veteran's claims are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a low back disorder is granted.

Service connection for a bilateral knee disorder is granted.

Service connection for a bilateral ankle disorder is granted.

Service connection for a headache disorder is granted.

Service connection for sleep apnea is granted.


REMAND

Upon review of the Veteran's claims file, while the RO found that the Veteran's service treatment records (STRs) were unavailable in July 2009, the records that are contained in the claims file are largely unreadable.  These should be rescanned.

Additionally, given that more than 6 years have passed since efforts were made to obtain the Veteran's service treatment records, an additional effort should be made to determine whether the Veteran's service treatment records are available.

Regarding the Veteran's service connection claims, he has submitted multiple statements from individuals that knew him during his active service.  These statements report that during the Veteran's active service, he had symptoms of breathing difficulty, high blood pressure, and erectile dysfunction.  One of the statements is from a Licensed Practical Nurse.  As such, the duty to provide an examination has been triggered to determine the etiology of the Veteran's respiratory disorder, hypertension, and erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1. Rescan the Veteran's STRs that are available (currently listed in VBMS as "Military Personnel Record" and dated 5/13/15).

2.  Attempt to obtain the Veteran's service treatment records which are not yet of record.

3.  Schedule the Veteran for a VA examination to assess his claimed respiratory disability.  The examiner should diagnose any current respiratory disorder, or if a known diagnosis is not available, the examiner should explain whether the Veteran's reported symptomatology is representative of a medically unexplained chronic multisymptom illness or undiagnosed illness.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused by his military service.  Why or why not?  In so doing, the examiner should take into account the statement from the Veteran's friend, a nurse, which supported the Veteran's credible testimony and the credible accounts of those who knew him in service. 

4.  Schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of the diagnosed hypertension and erectile dysfunction .  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service?  Why or why not?  In so doing, the examiner should take into account the translated medical records from just after the Veteran's service showing blood pressure readings and prescribed medications and whether these suggest the presence of hypertension at that time.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction either began during or was otherwise caused by his military service?  Why or why not?  In so doing, the examiner should take into account the statement from the Veteran's friend, a nurse, which supported the Veteran's credible testimony and the credible accounts of those who knew him in service. 

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction was either caused or aggravated (i.e. permanently made worse beyond the natural progression of the disability) by his hypertension or medications for his hypertension?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  "At least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


